DOWDELL, J.
The overruling of a motion for a new trial is the only matter assigned as error in the record. The bill of exceptions does not purport to set out all of the evidence had in the original trial, and in this state of the record it is impossible for this court to say whether the weight of the evidence was against, or in favor of, the verdict. The judgment of the court, therefore, on the motion relating to the evidence and verdict will not be disturbed.
To the charge given ex mero motu by the court, it does not appear that any exception was reserved on the trial. The failure to reserve an exception to the charge of the court on the trial, cannot be cured by a motion for a new trial. — Tobias & Co. v. Triest & Co., 103 Ala. 664.
We find no reversible error in the record, and the judgment will be affirmed.